Citation Nr: 1441556	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a fracture, left femur and patella, status post total knee replacement, beginning October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winton-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims files.

When this case was before the Board in June 2012, the Board remanded the claim for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  From October 1, 2007, the Veteran's residuals of left knee replacement have been manifested by intermittent degrees of pain and limitation of motion, but no ankylosis, no malunion of the tibia and fibula, and no severe painful motion or weakness.

2.  From January 4, 2011, through July 24, 2012, the manifestations of the Veteran's residuals of left knee replacement included instability that more nearly approximated slight than moderate.




CONCLUSION OF LAW

The residuals of a fracture, left femur and patella, status post total knee replacement warrant a rating of 30 percent, but not higher, for limitation of motion and pain throughout the period of the claim and a separate rating of 10 percent, but not higher, for instability from January 4, 2011, through July 24, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent September 2008.  Although the Veteran was not provided all required notice before the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's June 2012 remand directive, the Veteran was afforded a VA examination in July 2012.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The July 2012 VA examiner provided a report addressing all applicable rating criteria.  Therefore, the Board finds that there has been substantial compliance with the June 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

The Veteran's residuals of a fracture, left femur and patella, status post total knee replacement are presently assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  30 percent is the minimum rating under Diagnostic Code 5055.  The criteria instruct the rating board to rate by analogy to Diagnostic Codes 5256, 5261, or 5262, for prosthetic replacement of knee joint with intermediate degrees of residual weakness, pain, or limitation of motion.  For a 60 percent rating under Diagnostic Code 5055, the evidence must establish chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Board observes that a rating in excess of 30 percent is not available for limitation of flexion under Diagnostic Code 5260. 

Ankylosis of the knee warrants a 30 percent rating if it is at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted with extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Subject to the foregoing, the Board notes that while the criteria under Diagnostic Code 5055 do not contemplate instability or subluxation of the knee, its provisions do not explicitly exclude a separate rating for instability or subluxation of the knee. The Board acknowledges that a left knee disability may be rated separately for post-knee replacement residuals pursuant to Diagnostic Code 5055 and for any lateral instability or recurrent subluxation pursuant to Diagnostic Code 5257 for all periods relevant to this appeal if warranted based on the evidence.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

An August 1970 rating decision awarded service connection for residuals of left femur and patella fracture, and a 20 percent rating was assigned.  A March 2005 rating decision increased the Veteran's rating to 30 percent, effective October 19, 2004.  A June 2005 rating decision awarded a temporary 100 percent rating status post total knee arthroplasty from May 5, 2005, to July 1, 2006, with a 30 percent rating assigned thereafter.  Following an August 2006 VA review examination, the RO issued another rating decision in December 2006, which continued the 30 percent rating for residuals, fracture, left femur and patella, status post total left knee replacement.  

In August 2006, the Veteran claimed that an increased rating, to include a temporary total rating, was warranted for a second total knee arthroplasty.  A July 2007 rating decision awarded a 100 percent rating status post total knee replacement from August 2, 2006, with a 30 percent rating assigned beginning October 1, 2007.  Following a November 2007 VA review examination, the RO confirmed and continued the 30 percent rating for residuals, fracture, left femur and patella, status post knee replacement in the January 2008 rating decision on appeal,

A September 2007 private treatment record from Gill Orthopaedic notes the Veteran had much less pain since an August 2006 revision of the left knee but noted that prolonged sitting aggravated his pain and he remained disabled from work.  Examination revealed full extension, flexion to almost 110 degrees, clinically stable knee, with no effusion and no pain on palpation and an impression of status post revision total knee arthroplasty with continued pain.  

In a November 2007 VA examination, the Veteran stated his left knee had progressively worsened since a March 1967 fracture and indicated he had continued pain with no specific relief after an August 2006 surgical revision.  The examiner noted pain, an antalgic gait, functional limitation of standing for 15 to 30 minutes and walking less than one mile, and range of motion that was negative ten degrees without pain on extension, and 110 degrees without pain on flexion.  There was no evidence of crepitus, instability, inflammation, deformity, or leg shortening.  The VA examiner noted the Veteran was unemployed, but not retired, and opined that the left knee joint prosthesis had significant effects on his occupation due to decreased mobility and dexterity and problems lifting and carrying.

In an April 2009 statement, the Veteran reported chronic pain from his left knee, especially during repeated motion or after periods of immobility in a flexed position and an inability to walk more than one mile.  He stated that he ambulated with a cane and limp.  He indicated that although he can flex his knee it causes a lot of pain.

An October 2009 Social Security Administration (SSA) disability determination found the Veteran was disabled beginning January 2007, based on a primary diagnosis of chronic ischemic heart disease and secondary diagnosis of other and unspecified arthropathies.

In a January 2011 VA examination, the Veteran reported constant symptoms of knee swelling, with no flares or a history of locking, subluxation, dislocation, or inflammatory arthritis and that he could walk ten to 15 minutes with a cane and stand for 15 to 20 minutes.  The Veteran's range of motion was 0 to 90 degrees, with pain and stiffness at the end of flexion, extension 0 to 0 degrees with no change with repetition.  The examiner found moderate swelling and crepitus, mild amount of medial and lateral ligamentous instability at 0 degrees and 30 degrees, mild amount of anterior cruciate ligament laxity on drawer testing, negative McMurray's test, nontender scar on lateral aspect of the thigh, and left leg was one centimeter shorter than right leg.  The examiner noted there were not acute processes per X-ray reports.

In an October 2011 Board hearing, the Veteran testified that he had a second knee replacement due to extreme pain.  He noted that after a second knee replacement in 2006, he continued to walk with a cane, could not sit more than a few minutes with his knee flexed, could not walk more than about 100 feet without pain, required bed rest about three to four times per month for swelling, could not drive more than 60 miles without taking a break, and argued that prior VA examinations did not take into account limitations due to his left hip.  The Veteran's wife reported that the Veteran could no longer cut grass, that he crawled up stairs, his knee gave way and swelled, he was in pain, and he had an altered gait.  She stated that they no longer slept in the same bed because he constantly flipped, rolled and groaned from pain.

A November 2011 private treatment record from Gill Orthopaedic indicates that the Veteran's knee radiograph indicated good position of his components without evidence of radiolucency, loosening, or other problem but also indicates that the Veteran had continued knee pain.

Pursuant to a June 2012 Board remand, the Veteran was afforded a VA examination in July 2012.  It disclosed that the Veteran's left knee was swollen, pain worsened with use and prolonged sitting, and there was no locking, giving way, subluxation, or dislocation.  Flare-ups caused difficulty walking, standing, dressing, bathing and he had difficulty with stairs due to his left knee.  The Veteran's left knee flexion was from two degrees to 90 degrees, with stiffness, and extension was limited to two degrees, with no change upon repetition.  The VA examiner noted the Veteran had functional loss secondary to stiffness and diminished range of motion with no palpable tenderness, muscle strength at four, and hip pain.  There were mild crepitus, mild swelling, bony hypertrophy, slow gait where he did not flex his left knee as much as the right, joint pain characterized by the Veteran as constant joint effusion, no locking, and no evidence of medial or lateral instability at two degrees and 30 degrees of flexion.  The examiner noted the Veteran was an engineer until he stopped working in 2004, and reported difficulty climbing into tanks and sitting and currently consulted about two hours per month.  The VA examiner opined that the Veteran's residuals were of moderate severity; he had weakened hip and knee motion with pain but no incoordination or fatigability was noted on examination although the Veteran reported fatigue while walking and standing.  Further, the examiner opined that the Veteran had increased pain on flare-ups that caused increased difficulty walking and that the Veteran would have difficulty working in positions that required more than minimal amounts of walking and standing, difficulty with prolonged sitting, would need to change positions frequently, and have a proper ergonomic chair.

According to an October 2012 VA treatment note, the Veteran reported left knee pain between four out of ten to eight out of ten that affected ambulation but that he functioned effectively on his current treatment plan.  In a January 2014 VA treatment note, the Veteran was assessed with left knee pain after total knee replacement that was "stable and tolerable" with treatment.  The Veteran reported pain on a scale of five out of ten to ten out of ten, characterized as sharp, cramping, or aching, that affected walking and sleeping, and that he could function on his current treatment plan.

Based on the above, the Veteran is not entitled to more than a 30 percent disability rating for the residuals of total knee replacement under Diagnostic Code 5055. Although the residuals of total knee arthroplasty include pain, there is no indication that he experiences chronic severe painful motion or weakness in the left knee.  Moreover, the Veteran's knee is not ankylosed, he had limited extension warranting no more than a 10 percent rating throughout the period of the appeal, limitation of flexion warranting no more than a 10 percent rating throughout the period of the appeal, and there is no evidence of nonunion of the tibia and fibula.  Thus, there is no basis for an increased rating under Diagnostic Code 5055, 5256, 5261, or 5262.

However, a January 4, 2011, VA examination report did show a mild amount of medial and lateral instability in the left knee.  In the Board's opinion, the level of instability present at that time more nearly approximates slight than moderate.  In this regard, the Board notes that the examiner described the instability as mild and the Veteran denied noticing any problems with giving way, subluxation or dislocation.  The Board notes that instability contemplated by Diagnostic Code 5257 is separate and distinct from the functional impairment contemplated by Diagnostic Codes 5055, 5256, 5261, and 5262.  Therefore, a separate 10 percent rating is warranted Diagnostic Code 5257, effective January 4, 2011; however, the VA examination on July 25, 2012, was negative for evidence of lateral instability or recurrent subluxations.  In addition, there is no other evidence of lateral instability or recurrent subluxations on or after July 25, 2012.  Therefore, the Board finds that the separate 10 percent rating is only warranted through July 24, 2012.

The Board has considered whether there is any other schedular basis for granting a higher or separate rating for the residuals of left knee total joint replacement for any portion of the period on appeal, but has found none.  The Board recognizes that the Veteran does have a left hip disability related to the knee replacement.  This left hip disability was separately rated by way of a December 2012 rating decision, and the Veteran has not challenged the rating assigned.  The Board, therefore, is not considering the propriety of that rating. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned above under any applicable diagnostic code. 

Consideration has been given to assigning a further staged rating for the disability.  For the reasons explained above, the Board has determined that a further staged rating is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his left knee disability or his service-connected disabilities in combination.  Moreover, he has not claimed to be unemployable due to his service-connected left knee disability or the combined effects of his service-connected disabilities.  In this regard, the Board notes that no medical professional has opined that that the Veteran is unemployable due to his left knee disability or service-connected disabilities.  The July 2012 VA examiner found that the service-connected left knee and left hip disabilities would limit the Veteran's employment options but did not find that they would render the Veteran unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).  


ORDER

The Board having determined that the Veteran's residuals of a fracture, left femur and patella, status post total knee replacement warrant a 30 percent rating for limitation of motion, but not higher, beginning October 1, 2007, and a separate 10 percent rating for instability from January 4, 2011, through July 24, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


